Two judgments (each as to a respective appellant) of the County Court, Nassau County, both rendered June 27, 1967, and order of said court, dated October 17, 1966, affirmed. In our opinion, the police officers had probable cause to arrest appellants and, consequently, the search of their automobile and the resulting seizure of the merchandise found therein were lawful since they were incident to a lawful arrest (see People v. Merola, 30 A D 2d 963, and authorities cited therein). Moreover, the sentences imposed were not excessive. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.